DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed 5/6/2021 has been entered.
Claims 21, 23-30, 32 and 33 remain pending.
Claim 34 is new and now also pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1 and 30 are objected to because of the following informalities: 
-Claim 1, line 10, “to move distally relative to the tool mounting plate” would be better recited as “to move relative to the tool mounting plate in a distal direction”.
-Claim 30, line 10, “first ear” would be better recited as “first gear”. 
  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 25, lines 12-13 recites “the manual input comprises a rotary gear portion comprising a second set of teeth”, however, this limitation renders the claim indefinite as it is unclear if “a rotary gear portion” is referring to the same structure as the previously defined “an arcuate gear segment” or another feature. In view of the specification it would appear that the same feature is being referred to but this is not readily clear. Note that if Applicant is referring to two different structures, Examiner respectfully requests Applicant to specifically point out what structures in the specification provide support for such.  
	Regarding Claim 26, the claim recites “a coupling member, wherein the manual input is selectively engageable with the first gear by way of the coupling member”. This limitation renders the claim indefinite as the previously claim 25, in which claim 26 depends from, outlines that the manual input is engageable with the first gear through the arcuate gear segment (see lines 11-12 and 16-17). Therefore it would appear that the “coupling member” of claim 26 is referring to the same structure as the “arcuate gear segment” but this is not readily clear. 
Regarding Claim 34, lines 14-15 recite “wherein distal motion in the gear train operationally connects the coupling member with the movable element”. This limitation renders the claim indefinite as it is unclear as to what the Applicant is referring to by the term “distal motion”. It is unclear what motion of what structure is carried out to perform such an operational connection. For example, such a limitation could readily encompass distal motion of the entire drive system or even the instrument but this does not appear to be the intended scope of such a limitation.
	Claims 27-29 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above.

Response to Arguments
Applicant’s amendment filed 5/6/2022 have overcome the previous prior art rejections and no further arguments appear to be presented.

Allowable Subject Matter/Examiner’s Comment
Claims 21, 23, 24, 30, 32, and 33 are allowed.
Claims 25-29 and 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Note the following changes are proposed to overcome the 112 rejections outlined above and would likely be considered and entered if Applicant files a corresponding amendment reflecting the changes under the AFCP 2.0 program. 
Proposed Changes:
-Claim 25, line 13, “a rotary gear portion” is changed to “the arcuate gear segment”.
-Claim 26, line 1, “the manual input” is added prior to “further comprising”.
-Claim 26, line 3, “, wherein the coupling member comprises the arcuate gear segment” is added after “coupling member”.
-Claim 34, lines 10-11, “the first gear is movably mounted to the tool mounting interface” is changed to “the first gear is movably mounted to the tool mounting interface such that the first gear is configured to move relative to the tool mounting interface in a distal motion”
-Claim 34, line 14, “wherein distal motion in the gear train” is changed to “wherein the distal motion of the first gear in the gear train”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/16/2022